DETAILED ACTION
The instant application having Application No. 16/623302 has a total of 24 claims pending in the application.  There are 4 independent claims and 20 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement dated 12/16/2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 19, 21, 24, 26, 27, 28, 31, 33, 36, 38 and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagaraja et al. (US 2018/0084473).


receiving, at the first base station, a measurement report from the UE (“A measurement report 310 may be transmitted from the UE 115 to the serving base station 205” – See [0066]; See also Fig. 3; Serving base station (first base station) receives a measurement report from the UE); and
transmitting, to the UE, a radio resource control (RRC) reconfiguration message indicating a handover to a second base station based on the received measurement report, wherein the RRC reconfiguration message further includes RACH configuration information for the second base station (“in a non-contention handover in LTE, a target base station may generate a configuration message (e.g., a RRCConnectionReconfiguration message) that dedicates some random access channel (RACH) resources to the UE during the handover procedure … RACH resources are dedicated by the target base station and when the dedicated RACH resources are used by the UE” – See [0048]; “the configuration message 320 may be an example of a RRCConnectionReconfiguration message” – See [0070]; See also Fig. 3; The serving base station transmits RRCConnectionReconfiguration message to the UE indicate a handover to target base station (second base station), wherein the RRCConnectionReconfiguration message includes information on dedicated RACH resources to be used by the UE when performing random access with the target base station).

Regarding Claim 19, Nagaraja teaches the method of Claim 16.  Nagaraja further teaches that the RACH configuration information is a non-contention based resource (“in a non-contention handover in LTE, a target base station may generate a configuration message (e.g., a RRCConnectionReconfiguration message) that dedicates some random access channel (RACH) resources to the UE during the handover procedure … RACH resources are dedicated by the target base station and when the dedicated RACH resources are used by the UE” – See [0048]; The dedicated RACH resources are used for non-contention random access during the handover).

Regarding Claim 21, Nagaraja teaches a handover method of an user equipment (UE) in a wireless communication system, the method comprising:
transmitting, to a first base station, a measurement report of the first base station (“A measurement report 310 may be transmitted from the UE 115 to the serving base station 205” – See [0066]; See also Fig. 3; The UE transmits a measurement report to the serving base station (first base station));
in response to the measurement report, receiving, from the first base station, a radio resource control (RRC) reconfiguration message indicating a handover to a second base station based on the transmitted measurement report (“in a non-contention handover in LTE, a target base station may generate a configuration message (e.g., a RRCConnectionReconfiguration message) that dedicates some random access channel (RACH) resources to the UE during the handover procedure” – See [0048]; “the configuration message 320 may be an example of a RRCConnectionReconfiguration message” – See [0070]; See also Fig. 3; The UE receives, from the serving base station, the RRCConnectionReconfiguration message which indicates a handover to target base station (second base station)); and
performing a random access procedure with the second base station based on the RRC reconfiguration message (“Upon receiving the configuration message 320, at block 325, the UE 115 may generate a RACH message 330 based at least in part on the configuration message 320” – See [0076]; See Fig. 3; The UE performs random access with the target/second base station in step 330),
wherein the RRC reconfiguration message includes RACH configuration information for the second base station (“in a non-contention handover in LTE, a target base station may generate a configuration message (e.g., a RRCConnectionReconfiguration message) that dedicates some random access channel (RACH) resources to the UE during the handover procedure … RACH resources are dedicated by the target base station and when the dedicated RACH resources are used by the UE” – See [0048]; “the configuration message 320 may be an example of a RRCConnectionReconfiguration message” – See [0070]; The RRCConnectionReconfiguration message includes information on dedicated RACH resources to be used by the UE when performing random access with the target base station).

Claim 24 is rejected based on reasoning similar to Claim 19.

Regarding Claim 26, Nagaraja teaches the method of Claim 21.  Nagaraja further teaches transmitting, to the second base station, random access preamble based on the RRC reconfiguration message; and receiving, from the second base station, an uplink grant through a resource indicated by the RACH configuration information (“a RACH message 330 intended to be transmitted on the directional wireless communication link 240-a may include the preamble index or the preamble” – See [0076]; “The response 335 may include, for example, one or more of timing alignment data, initial uplink grant(s)” – See [0078]; See also Fig. 3; The UE transmits RACH message 330 to the target/second base station using the RACH resources that were configured by the RRCConnectionReconfiguration message, wherein the RACH message 330 includes the preamble.  The response 335 includes an uplink grant).

Regarding Claim 27, Nagaraja teaches the method of Claim 26.  Nagaraja further teaches transmitting, to the second base station, a handover confirmation message (“In some examples, upon a successful completion of a handover procedure, the UE 115 may transmit a confirmation message to the target base station 210” – See [0079]; The UE transmits a handover confirmation message to the target/second base station).

Claim 28 is rejected based on reasoning similar to Claim 16.
Claim 31 is rejected based on reasoning similar to Claim 19.
Claim 33 is rejected based on reasoning similar to Claim 21.
Claim 36 is rejected based on reasoning similar to Claim 19.
Claim 38 is rejected based on reasoning similar to Claim 26.
Claim 39 is rejected based on reasoning similar to Claim 27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 22, 23, 29, 30, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al. (US 2018/0084473) in view of Kwak et al. (US 2020/0389917) and Seo (US 2020/0092855).

Regarding Claim 17, Nagaraja teaches the method of Claim 16.  Nagaraja does not explicitly teach that the RRC reconfiguration message further includes CORESET configuration information of the second base station.
However, Kwak teaches that the RRC reconfiguration message further includes CORESET configuration information of the second base station (“we can have additional UE behavior on the RAR reception in the case of a handover procedure. In a handover procedure, it is possible, but not necessary, that a source cell, such as a gNB, may configure the UE-specific CORESET of the target cell, such as a different gNB, for the UE. If the UE-specific CORESET is configured before the handover procedure, the UE can utilize both common CORESET and UE-specific CORESET for the reception of RAR messages when the UE performs the random access procedure” – See [0041]; “when a radio resource control (RRC) reconfiguration is finished, the UE can change its UE-specific CORESET to monitor the new UE-specific CORESET configured by the RRC reconfiguration” – See [0044]; The CORESET for a target/second base station is configured in a RRC reconfiguration message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagaraja such that the RRC reconfiguration message further includes CORESET configuration information of the second base station.  Motivation for doing so would be to decrease the number of PDCCH candidates to be monitored by the UE by configuring a UE-specific CORESET for the UE (See Kwak, [0051]).
Nagaraja and Kwak do not explicitly teach that the CORESET configuration information includes at least one of a CORESET start point of the second base station, a CORESET frequency location of the second base station, a number of OFDM symbols constituting the CORESET of the second base station, a CORESET transmission interval of the second base station, or synchronization signal (SS) block index information of the second base station.
However, Seo teaches that the CORESET configuration information includes at least one of a CORESET start point of the second base station, a CORESET frequency location of the second base station, a number of OFDM symbols constituting the CORESET of the second base station, a CORESET transmission interval of the second base station, or synchronization signal (SS) block index information of the second base station (“Option 1: A CORESET resource in the frequency domain may be defined in a combination of a start PRB index (e.g., PRB offset) of a CORESET and the number of resource allocation units for configuring the CORESET. For example, a network may configure PRB index 0 (e.g., start PRB of CORESET) and 20 resource allocation units (e.g., 20*6-PRB) as a CORESET BW” – See [0065]; CORESET configuration information includes a PRB index which indicates both a start point of the CORESET and the frequency location of the CORESET).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagaraja-Kwak such that the CORESET configuration information includes at least one of a CORESET start point of the second base station, a CORESET frequency location of the second base station, a number of OFDM symbols constituting the CORESET of the second base station, a CORESET transmission interval of the second base station, or synchronization signal (SS) block index information of the second base station.  Motivation for doing so would be to enhance channel estimation performance of the control channel while preventing blocking between control channel candidates belonging to different CORESETs (See Seo, [0056] and [0073]).

Regarding Claim 18, Nagaraja in view of Kwak and Seo teaches the method of Claim 17.  Seo further teaches that the CORESET frequency location includes at least one of a number of PRBs constituting the CORESET, an absolute value of a start point of the CORESET on a frequency axis, or an offset value relative to a center frequency of the frequency axis (“Option 1: A CORESET resource in the frequency domain may be defined in a combination of a start PRB index (e.g., PRB offset) of a CORESET and the number of resource allocation units for configuring the CORESET. For example, a network may configure PRB index 0 (e.g., start PRB of CORESET) and 20 resource allocation units (e.g., 20*6-PRB) as a CORESET BW” – See [0065]; CORESET configuration information includes a PRB index which indicates an absolute value of a start point of the CORESET in the frequency domain and a number of PRBS (e.g., 20*6 PRBs)).

Claims 22, 29 and 34 are rejected based on reasoning similar to Claim 17.
.

Claims 20, 25, 32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al. (US 2018/0084473) in view of Kwak et al. (US 2020/0389917).

Regarding Claim 20, Nagaraja teaches the method of Claim 16.  Nagaraja does not explicitly teach that the RRC reconfiguration message further includes CORESET configuration information of the second base station, and wherein the CORESET configuration information indicates a CORESET resource of the second base station corresponding to a SS block received by the UE from the first base station. 
However, Kwak teaches that the RRC reconfiguration message further includes CORESET configuration information of the second base station (“we can have additional UE behavior on the RAR reception in the case of a handover procedure. In a handover procedure, it is possible, but not necessary, that a source cell, such as a gNB, may configure the UE-specific CORESET of the target cell, such as a different gNB, for the UE. If the UE-specific CORESET is configured before the handover procedure, the UE can utilize both common CORESET and UE-specific CORESET for the reception of RAR messages when the UE performs the random access procedure” – See [0041]; “when a radio resource control (RRC) reconfiguration is finished, the UE can change its UE-specific CORESET to monitor the new UE-specific CORESET configured by the RRC reconfiguration” – See [0044]; The CORESET for a target/second base station is configured in a RRC reconfiguration message), and
wherein the CORESET configuration information indicates a CORESET resource of the second base station corresponding to a SS block received by the UE from the first base station (“Since the common CORESET is typically known to a UE for the reception of the physical downlink control channel (PDSCH), the common CORESET can be configured by either the PBCH or the sPBCH. If the common CORESET is configured, the UE can monitor the control channels inside the common CORESET” – See “In a handover procedure, it is possible, but not necessary, that a source cell, such as a gNB, may configure the UE-specific CORESET of the target cell, such as a different gNB, for the UE. If the UE-specific CORESET is configured before the handover procedure, the UE can utilize both common CORESET and UE-specific CORESET for the reception of RAR messages when the UE performs the random access procedure” – See [0041]; The common CORESET may be used by the target/second base station during handover, wherein common CORESET resources are configured by the PBCH which is part of an SS block received from the base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagaraja such that the RRC reconfiguration message further includes CORESET configuration information of the second base station, and wherein the CORESET configuration information indicates a CORESET resource of the second base station corresponding to a SS block received by the UE from the first base station.  Motivation for doing so would be to provide separate search spaces for the UE to monitor reception of different random access messages (See Kwak, [0050]).

Claims 25, 32 and 37 are rejected based on reasoning similar to Claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478